 


109 HCON 344 IH: Expressing the sense of Congress that the Government of the Republic of India and the State Government of Jammu and Kashmir should take immediate steps to remedy the situation of the Kashmiri Pandits and should act to ensure the physical, political, and economic security of this embattled community.
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 344 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Pallone (for himself and Mr. Crowley) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Government of the Republic of India and the State Government of Jammu and Kashmir should take immediate steps to remedy the situation of the Kashmiri Pandits and should act to ensure the physical, political, and economic security of this embattled community. 
 
Whereas the Pandits constitute the Hindu minority that has lived in Kashmir for over 5,000 years; 
Whereas the population of Pandits in Kashmir has dwindled from 400,000 in 1989 to about 8,000 today, with others having fled to refugee camps in Jammu or dispersed in northern India; 
Whereas the Pandits have been under constant threat from Islamic militants operating in Kashmir and crossing the Line of Control from Pakistan into Kashmir; 
Whereas the Kashmiri Pandit community has been targeted by Islamic militants who are promoting an agenda of ethnic cleansing; 
Whereas since military and terrorist infiltration and ethnic cleansing campaigns began in 1990, Pandits have been forced to flee Kashmir for their own safety; 
Whereas hundreds of civilians and officials from the Pandit community, a sizeable number considering their small population, have been killed and innocent lives continue to be subject to insecurity and uncertainty with an ongoing danger for unprovoked attacks; 
Whereas almost two decades later, the conditions for Pandits stay unchanged and the situation in Kashmir remains volatile; 
Whereas the Government of India and the State Government of Jammu and Kashmir must discuss practical solutions in order to improve the situation for Pandits in Kashmir today and create the necessary conditions under which Pandits may begin to return to their rightful land; 
Whereas the Government of India and the State Government of Jammu and Kashmir must engage in comprehensive dialogue with the Kashmiri Pandits both residing in Kashmir, as well as in refugee camps, to address their security concerns as well as their economic and political concerns; and 
Whereas in the interest of humanity and stability in the South Asia region and throughout the world, the United States and the international community must recognize the plight of the Pandit community and urge India to take immediate steps to restore peace to the Pandits: Now, therefore, be it 
 
That—
(1)Congress condemns the human rights violations committed against Kashmiri Pandits in the strongest terms; 
(2)it is the sense of Congress that the Government of the Republic of India and the State Government of Jammu and Kashmir should take immediate steps to remedy the situation of the Kashmiri Pandits and should act to ensure the physical, political, and economic security of this embattled community; and 
(3)Congress supports mutual discussions between the Government of India and the State Government of Jammu and Kashmir to achieve a peaceful and equitable solution to the Kashmiri conflict that is acceptable to the Kashmiri Pandits while ensuring that they are a part of the ongoing dialogue. 
 
 
